Electronically Filed
                                                     Supreme Court
                                                     SCWC-12-0000870
                                                     22-SEP-2015
                                                     02:24 PM
                         SCWC-12-0000870


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


  ASSOCIATION OF CONDOMINIUM HOMEOWNERS OF TROPICS AT WAIKELE,

   by its Board of Directors, Respondent/Plaintiff-Appellee,


                               vs.


       PATSY NAOMI SAKUMA, Petitioner/Defendant-Appellant,


                               and


         FIRST HAWAIIAN BANK, a Hawai'i corporation; and

 WAIKELE COMMUNITY ASSOCIATION, a Hawai'i nonprofit corporation,

                Respondents/Defendants-Appellees.



         CERITORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-12-0000870; CIV. NO. 07-1-1487)


       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

  (By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ.

 and Circuit Judge Kubo, in place of Recktenwald, C.J, recused)


          It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for writ of certiorari and

the amended application for writ of certiorari were filed, see

Hawai'i Revised Statutes § 602-59(a) (Supp. 2013); see also

Hawai'i Rules of Appellate Procedure (HRAP) Rule 36(b)(1) (2012),

          IT IS HEREBY ORDERED that Petitioner/Defendant­

Appellant’s application for writ of certiorari, filed 

September 18, 2015, and the amended application for writ of


certiorari, filed September 21, 2015, are dismissed without


prejudice to re-filing the application pursuant to HRAP Rule


40.1(a) (2014)   (“The application shall be filed within thirty


days after the filing of the intermediate court of appeals’


judgment on appeal or dismissal order, unless the time for filing


the application is extended in accordance with this rule.”).


          DATED:     Honolulu, Hawai'i, September 22, 2015.

Pat N. Sakuma,                     /s/ Paula A. Nakayama
petitioner pro se

                                   /s/ Sabrina S. McKenna


                                   /s/ Richard W. Pollack 


                                   /s/ Michael D. Wilson


                                   /s/ Edward H. Kubo, Jr.





                                   2